Citation Nr: 0935886	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  04-36 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for loss of sight in the 
right eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, inter alia, denied the Veteran's 
January 2003 claim for entitlement to service connection for 
loss of sight in the right eye.  

In March 2004, the Veteran appeared and testified at a 
personal hearing before a Decision Review Officer (DRO) at 
the RO.  A copy of the transcript is of record.

In November 2007, the Board remanded this case to the RO for 
additional development.  The case was subsequently returned 
to the Board for further appellate consideration.

In May 2008, a VA clinician diagnosed the Veteran with 
posttraumatic stress disorder (PTSD), and opined that it was 
"from WWII [World War II] combat trauma."  The Board 
construes this as an implied claim for entitlement to service 
connection for PTSD, and refers that claim to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for loss of 
sight in the right eye.  VA's duty to assist includes a duty 
to provide a medical examination or obtain a medical opinion 
where it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. 
Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

In November 2007, the Board remanded this case for additional 
development.  Part two of that remand, in pertinent part, 
directs that an appropriate specialist examine the Veteran 
and provide an opinion as to whether it is at least as likely 
as not (50 percent or more probability) that the Veteran's 
loss of sight in the right eye was caused or aggravated by 
his in-service injury in December 1944.  Part two further 
directed that, if it is not possible to provide an opinion, 
the examiner should state the reason why.

The Veteran was provided with a VA examination for his loss 
of sight in the right eye by a physician in February 2008.  
However, after diagnosing the Veteran with legal blindness, 
optic atrophy, and macular scarring of the right eye, as well 
as being status-post cataract surgery with intraocular lens 
implants in both eyes, the examiner wrote that "I cannot 
resolve this issue of wheter [sic] right eye diagnosis as 
noted in Impression are [sic] due to the inservice injury in 
1944 without resorting to speculation."  The examiner 
proceeded to state that certain of the Veteran's eye 
conditions are "not necessary [sic] related," or have an 
etiologically "questionable" relationship to service.  The 
Court of Appeals for Veterans Claims (Court) has held that, 
in order to be considered adequate, the VA examiner in a case 
of service connection must either provide an etiological 
opinion, or provide a rationale for why an etiological 
opinion cannot be rendered.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 447 
(2007).

In this case, the examiner did not provide a rationale for 
why he could not determine whether it was at least as likely 
as not that any of the Veteran's right eye conditions were 
caused or aggravated in service.  On remand, a VA examiner is 
asked to opine whether it is at least as likely as not (50 
percent or more probability) that the Veteran's loss of sight 
in the right eye was incurred or aggravated in service, or, 
if that is not possible, to provide a rationale for why he 
cannot answer that question in either the affirmative or the 
negative.

The question is reproduced in the numbered section below, and 
must be answered by a VA examiner prior to further 
adjudication of this claim.  Because of the Veteran's 
advanced age, he need not be scheduled, or report, for 
another VA compensation examination unless the VA examiner 
deems further examination necessary.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  In this case, the Veteran has 
the right to an etiological opinion by a VA clinician that is 
fully responsive to the question presented in the Board's 
November 2007 remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran's claims file to an 
appropriate specialist to determine the 
nature, extent, and etiology of his right 
eye conditions.  The claims file should be 
reviewed by the examiner, and the 
examiner's report should so indicate.  The 
examiner should express opinions as to 
whether it is at least as likely as not 
(50% or greater probability) that any of 
the Veteran's right eye conditions were 
caused or aggravated by his in-service 
injury in December 1944.  Rationale for 
opinions expressed should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reason(s) why.  Because of the Veteran's 
advanced age, he need not be scheduled, or 
report, for another VA compensation 
examination unless the VA examiner deems 
further examination necessary.

2.  After completion of the above, the AOJ 
should readjudicate the issue of 
entitlement to service connection for loss 
of sight in the right eye.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

